Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FOR IMMEDIATE RELEASE CURTISS-WRIGHT REPORTS FIRST QUARTER 2007 FINANCIAL RESULTS; INCREASES GUIDANCE - - - Sales increase 18%; Operating Income up 43%; Net Earnings up 59% Backlog at Record Level ROSELAND, NJ  April 26, 2007  Curtiss-Wright Corporation (NYSE: CW) today reports financial results for the quarter ended March 31, 2007. The highlights are as follows:  Net sales for the first quarter of 2007 increased 18% to $332.6 million from $282.6 million in the first quarter of 2006.  Operating income in the first quarter of 2007 increased 43% to $35.1 million from $24.6 million in the first quarter of 2006.  Net earnings for the first quarter of 2007 increased 59% to $19.5 million, or $0.44 per diluted share, from $12.3 million, or $0.28 per diluted share, in the first quarter of 2006.  New orders received in the first quarter of 2007 were $392.7 million, up 1% compared to the first quarter of 2006.  Backlog reached a new record high level of $936.3 million at March 31, 2007, up 7% from $875.5 million at December 31, 2006. Curtiss-Wright Corporation, Page 2 We are pleased to report a great start to 2007 with strong revenue growth along with increased operating income, net earnings, and cash flow from operations in the first quarter of 2007, commented Martin R. Benante, Chairman and CEO of Curtiss-Wright Corporation. Our strong earnings performance in the first quarter was driven by improvements in operational efficiencies in our Motion Control segment, which experienced organic sales and operating income growth of 22% and 158%, respectively, compared to the prior year. In addition, our Metal Treatment segment experienced strong organic sales and operating income growth of 13% and 30%, respectively, in the first quarter of 2007. From a market perspective, our commercial sales grew 24%, led by strong organic growth of 39% in the oil and gas market and 17% in the commercial aerospace market. Our record backlog is a clear indication of the success of our products and programs and provides great momentum heading into the rest of the year. We continue to invest in a number of military and commercial development programs and have recently introduced many new products to the marketplace. We expect these investments to provide significant future opportunities and improved profitability. Sales Sales growth in first quarter of 2007 was generated by strong organic growth of 14% from the prior year. This organic sales growth was driven primarily by our Motion Control and Metal Treatment segments, which experienced organic growth of 22% and 13%, respectively, compared to the prior year period. Our Flow Control segments organic sales increased 8% in the first quarter of 2007 as compared to the prior year period. The acquisitions made in 2006 contributed $9.6 million in incremental sales during the first quarter of 2007 over the comparable period in 2006. In our base businesses, higher sales from our Flow Control segment to the oil and gas market, higher sales from our Motion Control segment to the commercial and defense aerospace and ground defense markets, and higher sales from our Metal Treatment segment of global shot peening and specialty coatings services, all contributed to the strong organic sales growth. Foreign currency translation favorably impacted sales by $5.0 million in the first quarter of 2007 compared to the prior year period. Operating Income Operating income in the first quarter of 2007 increased 43% over the comparable prior year period. Our overall operating margins improved to 10.6% in the first quarter of 2007, up 190 basis points from the prior year period. The increase in operating income was mainly due to higher sales volume and its favorable impact on fixed cost absorption, as well as efficiency improvements in our Motion Control and Metal Treatment segments. This improvement was partially offset by lower margins in our Flow Control segment due to unfavorable sales mix resulting mainly from higher development work, lower naval defense sales, and business consolidation costs. Our 2006 acquisitions lowered operating income by $0.5 million in the first quarter of 2007 due to start-up costs and ongoing business consolidation costs. Lastly, foreign currency translation favorably impacted operating income by $1.0 million for the first quarter 2007, as compared to the prior year period. Curtiss-Wright Corporation, Page 3 Net Earnings Net earnings for the first quarter of 2007 of $19.5 million increased 59% from the comparable prior year period. Interest expense was flat year-over-year and our other non-operating income increased by $0.6 million, mainly due to higher investment income. Our effective tax rate for the first quarter of 2007 was 36%, as compared to 37% in the first quarter of 2006. Cash Flow Net cash used by operating activities for the first quarter of 2007 was ($7.7) million, an improvement of 78% from ($34.2) million in the first quarter of 2006. Our 2007 Free Cash Flow, defined as cash flow from operations less capital expenditures, was ($19.8) million, a 53% improvement from ($41.9) million in the first quarter of 2006. All three operating segments experienced improved results. Overall cash conversion, defined as Free Cash Flow divided by net earnings, reached (101%) in the first quarter of 2007 as compared to (341%) in the first quarter of 2006. The improved cash flow resulted from higher earnings and more efficient working capital management. Segment Performance Flow Control  Sales for the first quarter of 2007 were $137.7 million, up 14% over the comparable period last year due to solid organic growth of 8% and the contribution from our 2006 acquisitions, which provided $6.5 million in incremental sales. The organic sales growth was due to higher sales to the oil and gas market, led by continued strong demand for our coker valve products, as well as higher sales to the commercial nuclear power market mainly due to the timing of refurbishment cycles and plant outages. Partially offsetting this growth was a decline in naval defense sales due to the timing of build schedules for the submarine and aircraft carrier programs.
